DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Balog (US 20130150265 A1) (see rejection of claim 1 below) discloses “carrier bead having a generally spherical shape and a layer of at least one up-converting phosphor particle on the bead's surface” [Claim 1]) containing metal oxide second particles (“up-converting phosphor particle on the bead's surface”) having terbium contained within the oxide (See Table 1), but does not disclose that the terbium oxide is a principal ingredient thereof as claimed.
Also in reference to claim 6, the combination of Crews (US 20100314108 A1) in view of Smith (US 20070166541 A1) (see rejection of claim 1 below) discloses the powder as in claim 1.
Crews teaches that the second particles, nanoparticles, comprise “One or more taggants may be included with, added to, or coated on the primary component of the nanoparticles. Although taggant may occur in elemental form, it is more likely that the taggants occur as compounds… oxides” [0031] including “terbium (Tb)”.
Although Crews teaches that terbium oxide may be included with the second particles, which coat the first ceramic particles, the terbium oxide is not arranged on the primary particle. Rather, the terbium oxide would be arranged on the second particle, which is itself on the primary particle. This is not the same as the claimed invention. 
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-4, 5, 7, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balog (US 20130150265 A1)
In reference to claim 1-4, Balog discloses a ceramic powder…, the ceramic powder (“carrier bead having a generally spherical shape and a layer of at least one up-converting phosphor particle on the bead's surface” [Claim 1]) containing:
a first group of particles of a first inorganic compound showing an average particle diameter of not less than 10 μm and not more than 100 μm (“carrier bead… 20 .mu.m” [0076]) and 
a second group of particles of a second inorganic compound having an absorption band at the wavelength of the laser light and showing an average particle diameter smaller than the average particle diameter of the first group of particles (“up-converting phosphor particles used to form the layer on the carrier bead core are typically smaller than about 2 microns in diameter” [0084]);
the particles belonging to the second group of particles being arranged on the surfaces of the particles belonging to the first group of particles (Fig 2).
	Balog does not specifically disclose that the powder is to be used for additive manufacturing for producing an object by irradiating a raw powder with laser light, however, Balog teaches every limitation regarding the claimed structure and meets the claim.
In reference to claim 5, Balog further discloses that the second group of particles comprises a metal oxide and the fall of the laser absorptivity is caused by a change in the valence of the metal element of the metal oxide (See Table 1 which includes various metal oxides suitable for use as the second particle, e.g.,  “Ytterbium Terbium Green Galiates(Ga.sub.xO.sub.y) YGaO.sub.3 Ytterbium Erbium Red Y Ga O.sub.12 Ytterbium Erbium Green Silicates (Si.sub.xO.sub.y)”)
In reference to claim 7 and 14-15, Balog further discloses that the first group of particles contains as principal ingredient thereof either aluminum oxide, silicon dioxide, or zirconium oxide (“Spherical carrier beads are generally preferred. For example, certain embodiments of the invention use beads of a ceramic, such as, but not limited to, silica (SiO.sub.2) or a silica-ceramic” [0075]. A silica-ceramic, when read as distinct from silica, would encompass a plurality of oxides)
In reference to claim 12-13, given the composition and size range of first and second particles disclosed by Ballog, their powder would fall within the claimed ranges of mass percentages.
	Claim 1, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20100179075 A1) 
	In reference to claim 1, 4, 7, Lau discloses a ceramic powder…, the ceramic powder containing:
a first group of particles of a first inorganic compound showing an average particle diameter of not less than 10 μm and not more than 100 μm and a second group of particles of a second inorganic compound having an absorption band at the wavelength of the laser light and showing an average particle diameter smaller than the average particle diameter of the first group of particles;
the particles belonging to the second group of particles being arranged on the surfaces of the particles belonging to the first group of particles.
(“size of the particle can range from 0.025 to 10 microns.” [0068] and “clusters are attached to the linker molecules on the core by immersing the derivatized core particles in a metal colloid bath…gold particles in solution with an average particle diameter of 1-2 nm” [0141] and “gold-decorated silica particles” [0143]
See Example 9 at [0141-0142]: “Generally, the UG solution is mixed with silica particles in an amount that would theoretically cover the core particle surface five to ten times”
The result is a silica particle coated in gold nanoparticles).
	Lau does not specifically disclose that the powder is to be used for additive manufacturing for producing an object by irradiating a raw powder with laser light, however, Lau teaches every limitation regarding the claimed structure and meets the claim.
Claim 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crews (US 20100314108 A1) in view of Smith (US 20070166541 A1).
In reference to claim 1, Crews teaches a ceramic powder …, the ceramic powder (“nano-sized particles, which coat on the proppant particles, may bind or fix the fines to the proppant particles, such as 20/40 mesh ceramic proppants,” [0042]) containing:
a first group of particles of a first inorganic compound showing an average particle diameter (“carrier particles are proppant particles” [Claim 5]) … and a second group of particles of a second inorganic compound having an absorption band at the wavelength of the laser light and showing an average particle diameter smaller than the average particle diameter of the first group of particles (“carrier particles having nano-sized particles disposed thereon” [Claim 1]);
the particles belonging to the second group of particles being arranged on the surfaces of the particles belonging to the first group of particles (“carrier particles selected from the group consisting of sand, gravel, ceramic beads, glass beads, and combinations thereof; nanoparticles disposed on the carrier particles with a coating agent, the nanoparticles having a mean particle size of 1000 nm” [Claim 16]).
Crews teaches that the first particles are “20/40 mesh ceramic proppants, which is around 400-600 micron, larger than the claimed range.
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 
Crews discloses the claimed invention except for the size of the coated first group of particles. It would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the size since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of coated first group of particles to be10-100 microns in order to allow the particle to have greater fidelity and resolution, e.g., allow to fit in smaller spaces, etc.
Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, ceramic particles with coatings (Abstract and [0075]), Smith discloses that “the proppant can have a particle diameter size of from about 1 nm to 1 cm or a diameter in the range of from about 1 micron to about 1 mm, or a diameter of from about 10 microns to about 10000 microns, or a diameter of from about 1000 microns to about 2000 microns.” [0067])
The combination would be achievable by changing the size of the coated first group of particles (proppants). 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the coated first group of particles of a first inorganic compound to shown an average particle diameter of not less than 10 μm and not more than 100 μm.
A person having ordinary skill in the art would have been specifically motivated to configure the proppant to have a size as taught by Smith in order to combine prior art elements according to known methods to yield predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
	The prior art does not specifically disclose that the powder is to be used for additive manufacturing for producing an object by irradiating a raw powder with laser light, however, the prior art teaches every limitation regarding the claimed structure and meets the claim.
In reference to claim 17, Crews teaches that “Suitable materials include, but are not necessarily limited to sand (e.g. quartz sand grains), sintered bauxite, bauxite grains” [0042].
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crews (US 20100314108 A1) in view of Smith (US 20070166541 A1) and further in view of Pershikova (US 20080009425 A1).
In reference to claim 15-16, the cited prior art discloses the powder as in claim 1 except that the coated primary particles comprise a eutectic mixture of metal oxides.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, reduction of energy use in ceramic powder processes [0015], Pershikoiva discloses “a proppant material(s) having at least one or more phases of a boron-containing component. … The Al.sub.2O.sub.3--B.sub.2O.sub.3 component may be a chemical compound, … a eutectic mixture.” [0010].
The combination would be achievable by integrating the eutectic mixture of metal oxides of Pershikova. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the powder to comprise a eutectic mixture of metal oxides as claimed.
A person having ordinary skill in the art would have been specifically motivated to integrate the eutectic mixture of Pershikova in order to “This is done for lower energy consumption and to attain a higher proppant strength.” [0015]; and in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744